Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on April, 27, 2022.
Claims 1, 3-12, 13-17, and 19-20 are pending.
Claims 1, 3-7, 9, 12, 14-17, and 19-20 have been amended.
Claims 2, 13, and 18 have been canceled.
 Response to Arguments
Applicant’s arguments are unpersuasive and/or moot in view of the new ground(s) of rejection, as set forth in the Claim Rejections section hereinabove. Any new ground(s) of rejection below were necessitated by Applicant's amendments. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a).

In the Remarks, Applicant argues:
There is nothing in Fojtik that indicates the use of an instruction file that is parsed to detect both a modular keyword that includes a parameter identifying a shared location and particular keywords and, in response to the keywords, generates a container command file that references the files, and initiates a container builder with parameters that cause the container builder to generate a first container image. …
Applicant's claim 1 recites three different files, a first instruction file, a first container command file, and a first container image. Both Fojtik and Wong disclose the existence of container command files. However, neither Fojtik nor Wong teach or suggest the existence of a first instruction file, an existence of instruction keywords in the first instruction file, the copying of files from a shared location to a consolidated location in response to the detection of particular keywords, or the generation of a container command file in response to the detection of the particular keywords. Thus, Fojtik and Wong, alone or in combination, fail to teach or suggest all the elements of independent claim as recited above. (Remarks, pg. 3-4)
Examiner’s response:
Examiner respectfully disagrees. First, nonobviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures. In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references. See In re Keller, 642 F.2d 413, 425 (CCPA 1981)
Second, as shown in the Claim Rejections section below, the combination of Fojtik and Wong teaches the recited claim limitations (For easier reading, Applicant’s claim limitations are boldfaced). More specifically, Fojtik disclosed a configuration file is used as Applicant’s instruction file (e.g., Fojtik, ¶ 22, The configuration file is utilized to retrieve information from a private repository 162). Next, Fojtik discloses that configuration file is parsed to detect particular keywords, e.g.,  detected build secrets (¶ 49, the contents of configuration file 366 may be referred to as build secrets ), the private repository (e.g., ¶ 49 and 53), a URL of the private repository 372 (i.e. identified as a shared location) and authentication credentials such as a key to connect with the private repository 372 (¶ 53) as the parsed results of the configuration file. It is noted that Applicant’s claim language does not require the parsing action to detect the module instruction keyword, contrary to Applicant’s assertion made on page 3. It is further noted that the “a module instruction keyword” is not explicitly defined in Applicant’s specification. Adapting “a module” customary meaning, it means an independent unit that can be used to construct a more complex structure.  Thus, a URL is also a detected module instruction keyword. In this regard, at ¶ ¶ 49 and 53, Fojtik discloses a module instruction keyword (i.e., a URL of the private repository 372) that comprise a parameter that identifies a shared location (i.e. the private repository 372), which is inherently detected because Fojtik discloses that during the initiation of the build of an application image, the build container 360 may retrieve (i.e. copy) the information 374 from private repository 372 and the assembled application image 350 may be built using information 374 retrieved from private repository 372 via configuration file 366 (¶ 65-66).
As agreed by Applicant on page 4 of the Remarks, “[b]oth Fojtik and Wong disclose the existence of container command files”, Wong explicitly teaches the claim limitation generating, by the computing device, a first container command file as Wong’s configuration file 230 (also called a "Dockerfile" in Docker) (e.g., ¶ ¶ 37 and 56). 
Moreover, Wong teaches initiating a container builder to use the container builder to generate a first container image (Wong, Fig, 2, para. 37, the image generating system 210 [a container builder] may be configured [initiated] to generate an image 250 [a first container image] based on a configuration file 230 and one or more existing images 240).
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 103(a) with respect to claim 1 is proper and therefore, maintained.

With respect to the remaining independent and dependent claims, Applicant merely reiterates the argument made regarding claim 1 and asserts that any additional references cited by Examiner fail to resolve the alleged deficiencies in the rejections of the independent claims (see Remarks at pp. 3-4).  Applicant’s arguments are unpersuasive for the same reasons articulated above with respect to claim 1.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-15, and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,117 (hereafter ‘117).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-6 and 8-20 of the instant application define an obvious variation of the invention claimed in ‘117 and the claim limitations recited in ‘117 anticipate the claim limitations recited in the instant application.
The following side-by-side comparison between the representative claim 1 of ‘117 and the representative claim 1 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 1 of ‘117
Claim 1 of instant application
1. A method comprising: reading, by a computing device comprising a processor device, a first instruction file that contains a first plurality of instruction keywords of a first programming language that complies with a first syntax, the first programming language comprising a plurality of different predetermined instruction keywords, at least some of the predetermined instruction keywords having corresponding one or more parameters, at least one of the first plurality of instruction keywords including a module instruction keyword and at least one parameter that identifies a shared location accessible by other computing devices; 
parsing the first instruction file to detect particular keywords; 
in response to detecting a presence of the module instruction keyword in the first instruction file, copying, by the computing device, a first plurality of files from the shared location identified in the first instruction file to a first consolidated location; in response to detecting the presence of the particular keywords in the first instruction file, generating, by the computing device and utilizing a container builder syntax, a first container command file that references at least some of the first plurality of files on the first consolidated location, the first container command file including commands written in a second programming language that comply with the container builder syntax; and initiating a container builder with parameters that cause the container builder to use the first container command file to generate a first container image that is configured to implement a first functionality.

1. A method comprising: reading, by a computing device comprising a processor device, a first instruction file that contains a first plurality of instruction keywords, 







wherein at least one of the first plurality of instruction keywords includes a module instruction keyword that comprises a parameter that identifies a shared location;


parsing the first instruction file to detect particular keywords; 
in response to detecting a presence of the module instruction keyword in the first instruction file, copying, by the computing device, a first plurality of files from the shared location identified in the first instruction file to a first consolidated location; 
in response to detecting the presence of the particular keywords in the first instruction file, generating, by the computing device, a first container command file that references at least some of the first plurality of files on the first consolidated location, the first container command file including commands that comply with a container builder syntax and

initiating a container builder with parameters that cause the container builder to use the first container command file to generate a first container image that is configured to implement a first functionality.


This is a non-provisional anticipatory-type double patenting rejection because the conflicting claims have been patented.
Similarly, independent claims 9 and 12 of ‘117 anticipate independent claims 12 and 17. Therefore, they are rejected for the same reason set forth in the rejection of Claim 1. In addition, dependent claims 2-6 and 8-11 of the instant application are anticipated by claims 1-8 of ‘117; claims 13-15 are anticipated by claims 1 and 4 of ‘117; and claims 18-19 are anticipated by claims 1 and 3 of ‘117.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2017/0249128 (hereinafter “Fojtik”), in view of US 2019/0114164 (hereinafter “Wong”) with filing date 10/13/2017.

As to claim 1, Fojtik discloses:
a method (Fojtik, Abstract) comprising:
reading, by a computing device comprising a processor device, a first instruction file that contains a first plurality of instruction keywords (Fojtik, Fig. 2,  ¶ The configuration file [a first instruction file] is used [read] to obtain information, such as source code [e.g., keyword] for building application images for applications 235a-c. … the configuration file is used read] to obtain additional information used to build applications 235a-c), wherein at least one of the first plurality of instruction keywords includes a module instruction keyword that comprise a parameter that identifies a shared location (Fojtik, Fig. 3, para. 53, the build container 360 extracts build secrets [a module instruction keyword] from the configuration file 366 … the build container 360 may extract a URL [a keyword] of the private repository 372 [a shared location] and authentication credentials such as a key [a keyword] to connect with the private repository 372; para. 22, build container may access the private repository to obtain information to build the application image);
parsing the first instruction file to detect particular keywords (Fojtik, Fig. 3,  ¶ 53, the build container 360 extracts build secrets [via parsing the file] from the configuration file 366 … the build container 360 may extract a URL [a keyword] of the private repository 372 and authentication credentials such as a key [a keyword] to connect with the private repository 372;  ¶ 22, build container may access the private repository to obtain information to build the application image);
in response to detecting a presence of the module instruction keyword in the first instruction file, loading, by the computing device, a first plurality of files from a shared location identified in the first instruction file to a first consolidated location (Fojtik, Fig. 2,  ¶ 40, configuration file is used to obtain information, such as source code for building application images for applications 235a-c … configuration file is used to obtain additional information (used to build applications 235a-c;  ¶ 41, provides a user-provided source code and source code obtained [copied from a location, e.g., the image repository 106] using the configuration file for an application into the base image at the build container 240;  ¶ 21, cloud provider system 104 retrieves the corresponding data from the image repository 106 [Thus, it is obvious to one ordinary skill in the art to recognize that the image repository 106 keywords is included in the configuration file], creates an instance of it, and loads it to the host machine 110, 120 [a first consolidated location] to run on nodes 111, 112, 121, 122 [i.e., a first consolidated location]. … The image repository 106 may be local or remote and may represent a single data structure or multiple data structures (databases, repositories, files, etc.)); and
in response to detecting the presence of the particular keywords in the first instruction file, generating, by the computing device, a first container command file that references at least some of the first plurality of files on the first consolidated location (Fojtik, Fig. 4,  ¶ 64, the file (i.e., configuration file 366) in destination directory 368 of build container … including authentication data to retrieve information 374 from private repository 372; Fig. 2,  ¶ 31, a user, using the command line tools 214 at client layer 210, can request [as commands] the creation of a new application 235a-b, deployment of source code of the application 235a-b) [Thus, it is obvious to one ordinary skill in the art to realize that the commands of creation of a new application 235a-b and deployment of source code of the application 235a-b can be saved as container command file that references source code files from the image repository 106]), the first container command file including commands that comply with a container builder syntax (Fojtik,  ¶ 31, using the command line tools 214 at client layer 210, can request the creation of a new application 235a-b, deployment of source code of the application 235a-b; Fig. 4-5,  ¶ 65-66 and 71-74 [It is noted that the commands are used in steps 420-430, and 520-550 and one ordinary skill in the art would readily comprehend that the commands comply with the container builder syntax because the application image is built by carrying out the commands];  ¶ 69, Method 500 may be performed by processing logic that may comprise … dedicated logic, programmable logic, microcode … software (such as instructions run on a processing device), firmware, or a combination thereof [as the first container command file]); and
initiating a container builder to use the first container command file to generate a first container image (Fojtik, Fig. 3, para. 47, To build an application image, build container 360 [the container builder] executes assemble logic [part of the first container command file] to combine a base image 362, configuration file 366, and source code 364 [with parameters] to create an application image [a first container image]; para. 55, The assemble logic 352 [part of the first container command file] run by build container 360 may apply the source code 364 to the base image 362 [one parameter] to build or assemble an application image; para. 60, the latter scenario allows end users that wish to utilize the base image 362 to be able to modify the assemble logic 352. In addition, the latter scenario allows end users to share the same scripts [the container command file] for the assemble logic 352 … across multiple different images) ) that is configured to implement a first functionality (Fojtik, para. 37, Each application image may map to a functional component of the application 235a-c; para. 47, deploy functionality for a runtime instance of the application).
	Moreover, in an analogous art to the claimed invention in the field of image based installation. Wong explicitly teaches a first consolidated location and the copying action in the claim limitation copying, by the computing device, a first plurality of files from a shared location identified in the first instruction file to a first consolidated location (Wong, Fig. 4A,  ¶ 47, the container-based processing environment 400 … a Docker Hub 402 [a shared location], which includes images, such as Tomcat image 8.0<7.0>403. … Docker Builder 420 obtains [copies] the latest version of the Tomcat 8. image from Docker Hub 402 to build an image tree 430 [with copied multiple image files];  ¶ 48, The Docker builder identifies "FROM Tomcat 8.*" and checks the Docker Hub for a latest 8. version of the image that is available 452 (FIG. 4B). … the Docker Builder downloads [copies] the corresponding layers [plurality of files] to the local processing environment 454 [a first consolidated location]). Wong also explicitly teaches a first container command file in the claim limitation generating, by the computing device, a first container command file (Wong,  ¶ 37, an image can be built from one or more base images using a set of instructions. The base image(s) may be contained in the existing image 240, and these instructions may be stored in the configuration file 230 [as a container command file] (also called a "Dockerfile" in Docker);  ¶ 56, configuration file [as a container command file] with automatic update specified in connection with a referenced base image) that references at least some of the first plurality of files on the first consolidated location (Wong,  ¶ 48, Tomcat 8.0 is available on the Hub, and the Docker Builder downloads [copies] the corresponding layers [a first plurality of files such as, image files 310, JS, HTML, CSS, and Java files, as disclosed by Wong in Fig. 3 and par. 42] to the local processing environment [a first consolidated location];  ¶ 59, the associated configuration file may include a FROM instruction referencing the base image, and the automatic update specified may be an automatic update indicator associated with a FROM instruction), the first container command file including commands that comply with a container builder syntax (Wong,  ¶ 37, The image generating system 210 may read the configuration file 230 when the generation of the image 250 is requested, execute the instructions [ because they comply with a container builder syntax], and return the generated image 250;  ¶ 38, the instructions in configuration file 230 may be executed step-by-step). In addition, similar to  Fojtik’s teaching, Wong also suggests initiating a container builder to use the first container command file to generate a first container image that is configured to implement a first functionality (Wong, Fig. 2, ¶ 37, the image generating system 210 [a container builder] may be configured [initiated] to generate an image 250 [a first container image configured to implement a functionality] based on a configuration file 230 [that is used] and one or more existing images 240).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong into the teaching of Fojtik, with a reasonable expectation of success, to explicitly perform the steps of “copying, by the computing device, a first plurality of files from a shared location identified in the first instruction file to a first consolidated location; generating, by the computing device and utilizing a container builder syntax, the first container command file including commands that comply with the container builder syntax; and initiating a container builder with parameters that cause the container builder to use the first container command file to generate a first container image.” The modification would be obvious because one of ordinary skill in the art would be motivated to implement a facility for automatically updating a version of a base image included within an application container of a container-based processing environment. The facility includes providing an application container having an associated configuration file with automatic update specified in connection with a referenced based image. The application container includes an existing version of the referenced base image. Availability of an updated version of the base image with the container-based processing environment is identified, and based on identifying availability of the updated version of the base image, the application container is automatically updated to an updated container, which includes the updated version of the base image (Wong, Abstract).
As to claim 3, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 2 wherein the container builder comprises a Docker container builder (Wong, ¶ 47, container-based processing environment 400 includes a local processing environment, which may be performing a Docker build [by a Docker container builder]; par. 48, building an image may include executing a Docker build against a Dockerfile with an update indicator (*) in a FROM instruction 450 (FIG. 4B) … With this instruction, Docker Builder 420 obtains the latest version of the Tomcat 8. image from Docker Hub 402 to build an image tree 430). The modification would be obvious because one of ordinary skill in the art would be motivated to generate a text-based script configuration file 230 (also called a “Dockerfile” in Docker) that contains instructions for generating the image 250 to provide the ability to automate all the steps which gets executed during build. The image generating system 210 may read the configuration file 230 when the generation of the image 250 is requested, execute the instructions, and return the generated image 250 (Wong, ¶ 37).

As to claim 4, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 2 further comprising: reading a second instruction file that contains a second plurality of instruction keywords (Wong, Fig. 4A-4B and 6A-6B, par. 47, also tracks the image settings 440 [a second instruction file] with, for instance, the image settings 440 registering the downloaded image's version as base_version, upgrade_mask records, which identify a range of changes that should be applied); based on the second plurality of instruction keywords (Wong, par. 47-48, tracks the image settings 440 with, for instance, the image settings 440 registering the downloaded image's version as base_version, upgrade_mask records, which identify a range of changes that should be applied), copying a second plurality of files from the shared location to a second consolidated location (Wong, par. 51-52, Once the scheduler identifies, for instance, Tomcat 8.5 is at the Docker Hub, and its minor upgrade matches the upgrade_mask, Docker engine 601 will download the corresponding layers from the Docker Hub 602), at least one of the second plurality of files being a same file as one of the first plurality of files (Wong , par. 48, an assumption is made that Tomcat 8.0 is available on the Hub, and the Docker Builder downloads the corresponding layers to the local processing environment 454, and then adds the RUN xxx, ADD yyy and CMD zzz layers to form the new image 456. Additionally, processing registers the base_version number as 8.0 and the upgrade_mask as minor to the settings of this image 458); based on the second plurality of instruction keywords (Wong, Fig. 7A, para. 54, a new command line [a second container file], such as "Docker rollback", may be provided to account for an issue with running of the updated container), generating a second container command file that references at least some of the second plurality of files (Wong, Fig. 7A, para. 54, a new command line [a second container file], such as "Docker rollback", may be provided to account for an issue with running of the updated container); and initiating the container builder to use the second container command file to generate a second container image that is configured to implement a second functionality that is different from the first functionality (Wong, para. 54, A rollback command may use the backup copy to restore [a second functionality] the previously workable application container … a rollback command causes an updated container 701 is being rolled back to an original application container 710, and where the updated or new container settings 606 are replaced by the backup container settings 605 of the original container. In this case, the updated Tomcat 8.5 image layers are rolled back to the original Tomcat 8.0 image layers). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

As to claim 5, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 1 wherein copying the first plurality of files from the shared location identified in the first instruction file to the first consolidated location further comprises: identifying a module instruction keyword that identifies a module stored in the shared location (Wong, Fig. 4A-4B and 6A-6B; Ivanov, Fig. 3-4, par. 37, FIGS. 3-4 provide example container assembly descriptions 300, 400 [a container command file] to be assembled as container(s) 210 in the host environment 200 … The unassembled parts specified in the container image 102 may include, for example, a build file, a base image reference , a build argument, a layer file, a build environment value, a creation argument, a run argument, or a host environment value. As used herein, "base image reference" refers to a reference in a build file to the next image in the stack of images that will ultimately be assembled into a container by a run command); and copying a module file in the module from the shared location identified in the first instruction file to the first consolidated location (Fojtik, Fig. 2, para. 40, configuration file is used to obtain information, such as source code for building application images for applications 235a-c … configuration file is used to obtain additional information (used to build applications 235a-c); para. 41, provides a user-provided source code and source code obtained [module files copied from a location, e.g., the image repository 106] using the configuration file [that identifies the locations] for an application into the base image [a module] at the build container 240; para. 21, cloud provider system 104 retrieves the corresponding data from the image repository 106, creates an instance of it, and loads it to the host machine 110, 120 [a first consolidated location identified in the configuration file] to run on nodes 111, 112, 121, 122 [i.e., a first consolidated location identified in the configuration file]. … The image repository 106 may be local or remote and may represent a single data structure or multiple data structures (databases, repositories, files, etc.).

As to claim 7, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 1 wherein copying the first plurality of files from the shared location identified in the first instruction file to the first consolidated location further comprises: identifying a first module stored in the shared location (Wong, par. 51-52, Once the scheduler identifies, for instance, Tomcat 8.5 is at the Docker Hub, and its minor upgrade matches the upgrade_mask, Docker engine 601 will download the corresponding layers from the Docker Hub 602); copying one or more module files in the first module from the shared location identified in the first instruction file to the first consolidated location (Wong, par. 45, during runtime, check and download the latest version automatically, compose the layers of the container together with the downloaded ones; par. 51-52, Docker engine 601 will download the corresponding layers from the Docker Hub 602); identifying a module instruction file in the one or more module files, the module instruction file containing a second plurality of instruction keywords (Wong, Fig. 4A, par. 47, With this instruction, Docker Builder 420 obtains the latest version of the Tomcat 8. image from Docker Hub 402 to build an image tree 430. Processing also tracks the image settings 440 [including a module instruction file] with, for instance, the image settings 440 registering the downloaded image's version as base_version, upgrade_mask records, which identify a range of changes that should be applied); identifying in the module instruction file a module keyword that identifies a second module stored in the shared location; and copying one or more module files in the second module from the shared location to the first consolidated location (Wong, Fig. 4A-4B, par. 48, building an image may include executing a Docker build against a Dockerfile with an update indicator (*) in a FROM instruction 450 (FIG. 4B). For instance, in the example depicted in FIG. 4A, the "FROM Tomcat 8.*" instruction lets the Docker engine (i.e., Docker builder) pickup any change before a Tomcat 9. Version).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wong into the teaching of Fojtik as modified to include process of identifying a first module stored in the shared location; copying one or more module files in the first module from the shared location identified in the first instruction file to the first consolidated location; identifying a module instruction file in the one or more module files, the module instruction file containing a second plurality of instruction keywords; identifying in the module instruction file a module keyword that identifies a second module stored in the shared location; and copying one or more module files in the second module from the shared location to the first consolidated location, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a text-based script module instruction file that contains instructions to provide the ability to automate all the steps which gets executed during build (Wong, ¶ 37).

As to claims 12, and 14-16, the claims are device claims corresponding to the method claims 1, 4-5, and 7. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

As to claims 17 and 19-20, the claims are product claims corresponding to the method claims 1, 4, and 7. Accordingly, they are rejected under the same rational set forth in the rejections of the method claims.

Claims 6 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik, in view of Wong, and further in view of US 2019/0004865 (hereinafter “Ivanov”) with filing date 6/30/2017.

As to claim 6, the rejection of the claim 5 is incorporated. Fojtik as modified further discloses: The method of claim 5 further comprising: identifying a module instruction file in the module file (Wong, par. 51-52, Once the scheduler identifies, for instance, Tomcat 8.5 is at the Docker Hub, and its minor upgrade matches the upgrade_mask, Docker engine 601 will download the corresponding layers from the Docker Hub 602), the module instruction file containing a second plurality of instruction keywords (Wong, Fig. 4A, par. 47, With this instruction, Docker Builder 420 obtains the latest version of the Tomcat 8. image from Docker Hub 402 to build an image tree 430. Processing also tracks the image settings 440 [including a module instruction file] with, for instance, the image settings 440 registering the downloaded image's version as base_version, upgrade_mask records, which identify a range of changes that should be applied); identifying in the second plurality of instruction keywords a script instruction keyword that identifies a script file comprising a plurality of commands (Wong, Fig. 4A-4B, par. 48, building an image may include executing a Docker build against a Dockerfile with an update indicator (*) in a FROM instruction 450 (FIG. 4B). For instance, in the example depicted in FIG. 4A, the "FROM Tomcat 8.*" instruction lets the Docker engine (i.e., Docker builder) pickup any change before a Tomcat 9. Version),  but Fojtik as modified does not appear to explicitly disclose wherein generating the first container command file further comprises: inserting in the first container command file an instruction that instructs a container builder to execute the script file during generation of a first container image. However, in an analogous art to the claimed invention in the field of building container image, Ivanov teaches: wherein generating the first container command file further comprises: inserting in the first container command file an instruction that instructs a container builder to execute the script file during generation of the first container image (Ivanov, Fig. 3-4, par. 37, FIGS. 3-4 provide example container assembly descriptions 300, 400 [as addition to Wong’s container command file] to be assembled as container(s) 210 in the host environment 200 … The unassembled parts specified in the container image 102 may include, for example, a build file, a base image reference, a build argument, a layer file, a build environment value, a creation argument, a run argument, or a host environment value. As used herein, " build file" refers to any file containing instructions that direct how a container system (e.g., Docker.RTM.) builds and/or constructs an image (e.g., the example container image 102). As used herein, "base image reference" refers to a reference in a build file to the next image in the stack of images that will ultimately be assembled into a container by a run command. As used herein, " build argument" refers to any argument (e.g., a command line argument) applied by and/or to the container system as it builds and/or constructs an image. As used herein "layer file" refers to any of the contents of files and directories included in an image during image building. As used herein, "build environment value" refers to any parameters (e.g., UNIX.RTM. environment values) to the container system as it builds and/or constructs an image. As used herein "run argument" refers to any argument that directs the container system how to assemble and execute a container and identifies the resources to which the container will have access).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ivanov into the teaching of Fojtik as modified to add a process step of “generating the first container command file further comprises: inserting in the first container command file an instruction that instructs a container builder to execute the script file during generation of the first container image” with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide container assembly descriptions in Wong’s container command file to build and/or construct an image to achieve automating the whole process with minimal user intervention.

As to claim 10, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 1 wherein copying the first plurality of files from the shared location identified in the first instruction file to the first consolidated location comprises copying the first plurality of files from a plurality of different shared locations to the first consolidated location (Ivanov, Fig. 1, para. 31, container image repository 100 [different shared locations] serves as a storage facility for container images … The example base image 110 specifies example libraries 112, example binaries 114, and example files 116 that the developer can use and/or modify by, for example, adding one or more executable programs and/or layers of additional libraries, binaries and/or files; para. 32, the base image 110 can be built onto [copied] and/or otherwise modified (e.g., by applying container image changes 118 to the base image 110) to build the example container image 102. The container image 102 of the illustrated example specifies an example application 120, example libraries 122, example binaries 124, and example files 126). The motivation to combine the references is the same as set forth in the rejection of Claim 6.

As to claim 11, the rejection of the claim 1 is incorporated. Fojtik as modified further discloses: The method of claim 10 wherein at least one of the plurality of different shared locations comprises a public file repository (Ivanov, Fig. 1, para. 32, the base image 110 can be built onto [copied from] and/or otherwise modified (e.g., by applying container image changes 118 to the base image 110) to build the example container image 102. The container image 102 of the illustrated example specifies an example application 120, example libraries 122 [inherently copied from a public file repository], example binaries 124, and example files 126). The motivation to combine the references is the same as set forth in the rejection of Claim 6.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fojtik, in view of Wong, and further in view of US 2017/0177877 (hereinafter “Suarez”).

As to claim 8, the rejection of the claim 1 is incorporated. Fojtik as modified does not appear to explicitly disclose: The method of claim 1 further comprising: identifying, in the first instruction file, a verification value associated with at least one of the first plurality of files; running a verification algorithm against the at least one of the first plurality of files after the at least one of the first plurality of files is copied to generate a generated verification value; and determining that the generated verification value and the verification value are identical. However, in an analogous art to the claimed invention in the field of managing software container, Suarez teaches identifying, in the first instruction file, a verification value associated with at least one of the first plurality of files (Suarez, para. [0033], each layer listed in the manifest, a content-addressable identifier that uniquely corresponds to a respective layer and a checksum for verifying the integrity of the content of the layer); running a verification algorithm against the at least one of the first plurality of files after the at least one of the first plurality of files is copied to generate a generated verification value (Suarez, para. [0132], Validation of the authentication token may be performed, by, for example, decrypting a set of credentials from the authentication token and verifying that the set of credentials are associated with an entity authorized to have the request received in 1502 to be fulfilled. If the authorization token is successfully validated, the system performing the process 1500 may proceed to 1506, whereupon the requesting entity is provided access to the specified repository); and determining that the generated verification value and the verification value are identical (Suarez, para. [0132], Validation of the authentication token may be performed, by, for example, decrypting a set of credentials from the authentication token and verifying that the set of credentials are associated with an entity authorized to have the request received in 1502 to be fulfilled. If the authorization token is successfully validated, the system performing the process 1500 may proceed to 1506, whereupon the requesting entity is provided access to the specified repository).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suarez into the teaching of Fojtik as modified to implement a container registry 102 to include “identifying, in the first instruction file, a verification value associated with at least one of the first plurality of files; running a verification algorithm against the one of the first plurality of files after the one of the first plurality of files is copied to generate a generated verification value; and determining that the generated verification value and the verification value are identical” with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to adapt one or more repositories configured to store files and/or directories corresponding to container images, such as the container image 152, and metadata for the files and/or directories. Individual repositories 188 may be assigned to customers of the computing resource service provider. Customers may have one or more repositories 188 as needed and use a content-addressable identifier that uniquely corresponds to a respective layer and a checksum for verifying the integrity of the content of the layer (Suarez, para. [0029] and [0033]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fojtik, in view of Wong, in view of Ivanov, and further in view of US 9,355,248 (hereinafter “Wiest”).

As to claim 9, the rejection of the claim 1 is incorporated. Fojtik as modified does not appear to explicitly disclose : The method of claim 1 further comprising: identifying, in the first instruction file, a command instruction keyword that identifies a command to be provided to the first container image at run time of the first container image; and inserting in the first container command file an instruction that instructs the container builder to generate the first container image such that the first container image is provided the command at the run time of the first container image. However, in an analogous art to the claimed invention in the field of managing software containers, Wiest teaches: identifying, in the first instruction file, a command instruction keyword that identifies a command to be provided to the first container image at run time of the first container image (Wiest, Fig. 4, col. 8, lines 15-57, Multiple scan components 150 are distributed throughout the PaaS system to provide for separate build-time, runtime and image repository scans; col. 10, lines 16-17, a method 400 for runtime container and image scanning in a multi-tenant PaaS system); and
inserting in the first container command file an instruction that instructs the container builder to generate the first container image such that the first container image is provided the command at the run time of the first container image (Ivanov, Fig. 3-4, para. 40, the build arguments 308, the layer files 310 and the build environment values 312, which are available from the example container image 102 before an execution phase, the creation arguments 406, run arguments 408 … Accordingly, the example container assessable description 400 further identifies the example unassembled parts 402 as example pre-execution phase parts 302 and example execution phase parts 404. As used herein, "pre-execution phase part" refers to an unassembled part of a container image (e.g., the container image 102 and/or base image 110) having one or more properties and/or characteristics that is/are assessable relative to one or more rules of an assessment policy outside of a host environment (e.g., the host environment 200) in which the container image is assembled for execution as a container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wiest into the teaching of Fojtik as modified to implement a container registry 102 to include “identifying, in the first instruction file, a command instruction keyword that identifies a command to be provided to a first container image at run time of the first container image; and inserting in the first container command file an instruction that instructs a container builder to generate the first container image such that the first container image is provided the command at the run time of the first container image” with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to adapt one or more repositories configured to store files and/or directories corresponding to container images, such as the container image 152, and metadata for the files and/or directories. Individual repositories 188 may be assigned to customers of the computing resource service provider. Customers may have one or more repositories 188 as needed (Wiest, para. [0029]).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191